Citation Nr: 1226345	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-45 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a deviated septum. 

2.  Entitlement to service connection for an inguinal hernia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The Veteran had unverified active service from January 1984 to January 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  

Following certification of the Veteran's appeal to the Board in April 2012, a Wise County Veterans Service Office submitted private medical records to the Board on behalf of the Veteran.  These records were received in July 2012 and have been associated with the claims file.  As the case must be remanded to afford the Veteran an opportunity for a videoconference hearing, the evidence will be considered in due course by the RO or the Board.

As will be discussed in further detail below, this appeal is being REMANDED to the RO.  VA will notify the Veteran if further action is required.  

REMAND

In the substantive appeal received at the RO in December 2009, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  Then, in a June 2010 written statement, the RO received the Veteran's written clarification of his desire for a videoconference hearing before a VLJ.  

In August 2011, the RO sent the Veteran a letter informing him that he had been placed on a list of persons wanting to appear at the RO for an in-person hearing before a VLJ sitting at the RO.  The Veteran was also informed of other hearing options.  Furthermore, the letter informed the Veteran that, unless he otherwise informed the RO, his name would remain on the list of persons waiting for an in-person hearing before a VLJ sitting at the RO.  A subsequent letter dated in February 2012 informed the Veteran that his hearing before a VLJ sitting at the RO was scheduled for March 2012.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing.  
The Board notes that, while the Veteran failed to report for his scheduled hearing in March 2012, he has not otherwise withdrawn his request for a videoconference hearing before a VLJ.  In view of the pending hearing request in this matter, the Board must remand the case to ensure that the Veteran is afforded all due process of law.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.700 (2011).  

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing with a VLJ.  The Veteran should be notified in writing (at his latest address of record) of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

